DETAILED ACTION
This action is in response to claims filed 10 March, 2021 for application 15/498,144 filed 26 April, 2017. Currently claims 21-42 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments have overcome the 101 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2012/0083960) in view of Sayed et al. (A novel approach for diagnosing road safety issues using automated computer vision techniques) and Ferguson et al. (US 9,120,484).

Regarding claim 21, Zhu discloses: A method comprising: 
receiving, at a computing system associated with an autonomous vehicle, … data, the … data generated from sensor log data from one or more environmental sensors associated with an environment in which the autonomous vehicle travels and including information associated with one or more classifications associated with the environment (“The computer 110 may also access data 134 relating to certain types of objects that the vehicle 101 may encounter.  As described above, the sensors of vehicle 101 may be used to identify, track and predict the movements of pedestrians, bicycles, vehicles, or other objects in or around the roadway.  These objects may have particular behavior patterns that depend on the nature of the object.  For example, a bicycle is likely to react differently than a tractor-trailer in a number of ways.  Specifically, a bicycle is more likely to make erratic movements when compared with a tractor-trailer.” [0053], “Once the computer 110 has determined the tractor-trailer's classification and state information, it may then access behavior information for objects having the same, or similar, classifications and states.  Behavior information is a collection of data relating to how various objects act in particular contexts.  For example, all of vehicles traveling along a particular roadway over period of time could be observed and their movements tracked.  These tracked movements could then be stored and a model may be created that indicates how future vehicles may act when traveling along that particular roadway.” [0056], “Aspects of the invention relate generally to autonomous vehicles.  Specifically, the features described may be used alone or in combination in order to improve the safety, use, driver experience, and performance of these vehicles.” Abstract, [0051]); 
receiving, at the computing system, object information indicative of an object in the environment, the object information being based, at least in part, on sensor data from one or more computing system sensors in communication with the computing system (“Once an object is detected, the system may determine the type of the object, for example, a traffic cone, person, car, truck or bicycle, and use this information to predict the object's future behavior.  Objects may be identified by using an object classifier 148 which may consider various characteristics of the detected objects, such as the size of an object (bicycles are larger than a breadbox and smaller than a car), the speed of the object (bicycles do not tend to go faster than 40 miles per hour or slower than 0.1 miles per hour), the heat coming from the bicycle (bicycles tend to have rider that emit heat from their bodies), etc. In addition, the object may be classified based on specific attributes of the object, such as information contained on a license plate, bumper sticker, or logos that appear on the vehicle.” [0045], see also [0052] for various sensors and environmental factors); 
determining, based at least in part on the object information, an object classification of the object (“Once an object is detected, the system may determine the type of the object, for example, a traffic cone, person, car, truck or bicycle, and use this information to predict the object's future behavior.  Objects may be identified by using an object classifier 148 which may consider various characteristics of the detected objects, such as the size of an object (bicycles are larger than a breadbox and smaller than a car), the speed of the object (bicycles do not tend to go faster than 40 miles per hour or slower than 0.1 miles per hour), the heat coming from the bicycle (bicycles tend to have rider that emit heat from their bodies), etc. In addition, the object may be classified based on specific attributes of the object, such as information contained on a license plate, bumper sticker, or logos that appear on the vehicle.” [0045]); 
based at least in part on the … data and the object classification, determining a pattern of behavior associated with the object (“The computer 110 may also access data 134 relating to certain types of objects that the vehicle 101 may encounter.  As described above, the sensors of vehicle 101 may be used to identify, track and predict the movements of pedestrians, bicycles, vehicles, or other objects in or around the roadway.  These objects may have particular behavior patterns that depend on the nature of the object.  For example, a bicycle is likely to react differently than a tractor-trailer in a number of ways.  Specifically, a bicycle is more likely to make erratic movements when compared with a tractor-trailer.  Accordingly, in predicting an objects behavior, computer 110 may access object data 137 that contains numerous object classifications, such as pedestrians, bicycles, cars, tractor-trailers, etc. For each classification, the object data 137 may also contain behavior information that indicates how an object having a particular classification is likely to behave in a given situation.  Vehicle 101 may then autonomously respond to the object based, in part, on the predicted behavior.” [0053], [0056]); and 
based at least in part on the pattern of behavior, associating [a] … classification comprising the pattern behavior with a region of the environment associated with the object (“The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects.  For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection.  In this regard, the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may obey traffic rules or pre-determined behaviors.  In another example, the system may include a library of rules about what objects will do in various situations.” [0051]).
However, while Zhu teaches general mapping of data for classifying, Zhu does not explicitly disclose: heat map data;
based at least in part on the heat map data.
associating a new classification comprising the pattern of behavior …, wherein the new classification is different form the object classification.

Sayed teaches: heat map data (“Traffic conflicts between vehicles and pedestrians at the intersection were automatically identified. The heat map in Figure 5 shows the intensity of the vehicle-pedestrian conflicts at the intersection (conflicts/m2). Safety diagnosis is supported with an automated pedestrian violations (jaywalking) detection mechanism.” P7 §5);
based at least in part on the heat map data (“Traffic conflicts between vehicles and pedestrians at the intersection were automatically identified. The heat map in Figure 5 shows the intensity of the vehicle-pedestrian conflicts at the intersection (conflicts/m2). Safety diagnosis is supported with an automated pedestrian violations (jaywalking) detection mechanism.” P7 §5).

Zhu and Sayed both are in the same field of endeavor of classification of objects in roadways and are analogous. Zhu discloses an exemplary system using vehicle based sensors for classifying objects such as pedestrians and predicting a behavior pattern. Sayed teaches a system that generates heatmaps from sensor data (cameras) 

Ferguson teaches: associating a new classification comprising the pattern of behavior …, wherein the new classification is different form the object classification (“The object behavior model server 142 is operative to develop object models that do not yet exist for corresponding object classifications and to refine already existing object models.  With regard to developing new object models, the object behavior model server 142 may initially receive object data 116 (e.g., behavior and/or state data) from the autonomous vehicle 104.  The object behavior model server 142 may then determine whether an object model already exists for the object classification corresponding to the received object data 116.  Should the object behavior model server 142 not have an existing object model, the object behavior model server 142 may then develop a new object model for the corresponding object classification.  However, should an object model already exist for the corresponding object classification, the object behavior model server 142 may then refine the object model by supplementing the behavior information in the already-existing object model with the newly-received behavior/state data from the autonomous vehicle 104.  In this manner, the object models residing on the object behavior model server 142 may be continuously refined to improve the accuracy of the developed object models and the behavior prediction of the autonomous vehicle 104.” C14L11-32).
Zhu, Sayed and Ferguson are all in the same field of endeavor of classifiers working in conjunction with vehicles and are analogous. Zhu teaches classification of objects and behaviors for autonomous vehicles. Sayed teaches the use of heatmaps for classification. Ferguson teaches that object models can be added and modified for object classifications based on behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object classifications as taught by Zhu and Sayed with the additional classifications as taught by Ferguson. One would have been motivated to add additional classification for behavior to continuously refine them and have the most accurate classifications (C14L26-32)


Regarding claim 22, Zhu discloses: The method of claim 21, wherein the determining the pattern of behavior comprises determining a probability that the object conforms to a behavior (“The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects.  For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection.  In this regard, the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may obey traffic rules or pre-determined behaviors.  In another example, the system may include a library of rules about what objects will do in various situations.” [0051]).

Regarding claim 23, Zhu discloses: The method of claim 21, wherein the … data comprises one or more of a time of day or a day of the week (“If the upcoming exit is a weighing station, the tractor-trailers might only take that exit during particular days of the week or during a particular time of day.  This information could also be accessed in connection with the tracked vehicle movements.” [0056])
Sayed teaches: heat map data (“Traffic conflicts between vehicles and pedestrians at the intersection were automatically identified. The heat map in Figure 5 shows the intensity of the vehicle-pedestrian conflicts at the intersection (conflicts/m2). Safety diagnosis is supported with an automated pedestrian violations (jaywalking) detection mechanism.” P7 §5);
Zhu and Sayed both are in the same field of endeavor of classification of objects in roadways and are analogous. Zhu discloses an exemplary system using vehicle based sensors for classifying objects such as pedestrians and predicting a behavior pattern. Sayed teaches a system that generates heatmaps from sensor data (cameras) of pedestrians for predicting safety issues. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle based sensors of Zhu with the heatmaps generated by sensors for road safety as taught by Sayed to yield predictable results. One would have been motivated to use heatmaps as they are intuitive way to display and process information for humans and computers.

claim 24, Zhu discloses: The method of claim 23, wherein the object classification includes a pedestrian, the pattern of behavior includes transiting the region, and the new classification includes an un-marked crosswalk (“The sensors described may be used to identify, track and predict the movements of pedestrians, bicycles, other vehicles, or objects in the roadway.  For example, the sensors may provide the location and shape information of objects surrounding the vehicle to computer 110, which in turn may identify the object as another vehicle.  The object's current movement may be also be determined by the sensor (e.g., the component is a self-contained speed radar detector) or by the computer 110 based on information provided by the sensors (e.g., by comparing changes in the object's position data over time).” [0042], “The vehicle may include components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.” [0032], note: an object in the roadway is interpreted under BRI as an unmarked crosswalk).

Regarding claim 25, Zhu discloses: The method of claim 21, the environment is an environment in which the autonomous vehicle is traversing (“Aspects of the invention relate generally to autonomous vehicles.  Specifically, the features described may be used alone or in combination in order to improve the safety, use, driver experience, and performance of these vehicles.” Abstract, [0051]).

claim 26, Zhu discloses: The method of claim 25, further comprising commanding the autonomous vehicle to navigate in the environment based at least in part on the additional classification [0051].

Regarding claim 27, Zhu discloses: The method of claim 21, wherein one or more computing system sensors comprise at least one of a lidar, a radio detecting and ranging sensor, a sound navigation and ranging sensor, a camera, a global positioning system sensor, or an inertial measurement unit (“The vehicle include one or more sensors (e.g., cameras, radar, laser range finders) for capturing information relating to the environment in which the vehicle is operating.” [0003]).

Regarding claim 28, Zhu discloses: The method of claim 21, further comprising: determining, at the computing system, a position of the computing system relative to the environment, wherein the determining the pattern of behavior is further based, at least in part, on the position of the computing system (“The processor receives data from the sensors and, based in part on data from the sensors or received from external sources or both, issues a navigation command, where a navigations command comprises a command to the steering device relating to the intended direction of the vehicle (e.g., a command to turn the front wheels of a car 10 degrees to the left) or to the engine relating to the intended velocity of the vehicle (e.g., a command to accelerate).  Navigation commands may also include commands to brakes to slow the vehicle down, as well as other commands affecting the movement of the vehicle.” [0003], “The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects.  For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection.  In this regard, the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may obey traffic rules or pre-determined behaviors.  In another example, the system may include a library of rules about what objects will do in various situations.” [0051]).

Regarding claim 37, Zhu discloses: A method of generating heat maps, the method comprising: 
receiving sensor data from one or more sensors located on an autonomous vehicle, the sensor data comprising information about an environment generated by the autonomous as the autonomous vehicle travels through the environment and a time associated with the information (“The sensors described may be used to identify, track and predict the movements of pedestrians, bicycles, other vehicles, or objects in the roadway.  For example, the sensors may provide the location and shape information of objects surrounding the vehicle to computer 110, which in turn may identify the object as another vehicle.  The object's current movement may be also be determined by the sensor (e.g., the component is a self-contained speed radar detector) or by the computer 110 based on information provided by the sensors (e.g., by comparing changes in the object's position data over time).” [0042], see also [0056], “Aspects of the invention relate generally to autonomous vehicles.  Specifically, the features described may be used alone or in combination in order to improve the safety, use, driver experience, and performance of these vehicles.” Abstract, [0051]); 
determining, based at least in part on the sensor data, object data for one or more objects proximate to the vehicle, the object data comprising information indicative of a region and a behavior associated with the one or more objects (“The sensors described may be used to identify, track and predict the movements of pedestrians, bicycles, other vehicles, or objects in the roadway.  For example, the sensors may provide the location and shape information of objects surrounding the vehicle to computer 110, which in turn may identify the object as another vehicle.  The object's current movement may be also be determined by the sensor (e.g., the component is a self-contained speed radar detector) or by the computer 110 based on information provided by the sensors (e.g., by comparing changes in the object's position data over time).” [0042], see also [0056]); 
determining a … classification of the region [0056].

However, Zhu does not explicitly disclose:
generating a heat map based at least in part on the object data
determining a new classification of the region based at least in part on the heat map, the new classification being different from the existing classifications.

Sayed teaches: generating a heat map based at least in part on the object data (“Traffic conflicts between vehicles and pedestrians at the intersection were automatically identified. The heat map in Figure 5 shows the intensity of the vehicle-pedestrian conflicts at the intersection (conflicts/m2). Safety diagnosis is supported with an automated pedestrian violations (jaywalking) detection mechanism.” P7 §5); and 
determining a … classification of the region based at least in part on the heat map  (“Traffic conflicts between vehicles and pedestrians at the intersection were automatically identified. The heat map in Figure 5 shows the intensity of the vehicle-pedestrian conflicts at the intersection (conflicts/m2). Safety diagnosis is supported with an automated pedestrian violations (jaywalking) detection mechanism.” P7 §5).
Zhu and Sayed both are in the same field of endeavor of classification of objects in roadways and are analogous. Zhu discloses an exemplary system using vehicle based sensors for classifying objects such as pedestrians and predicting a behavior pattern. Sayed teaches a system that generates heatmaps from sensor data (cameras) of pedestrians for predicting safety issues. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle based sensors of Zhu with the heatmaps generated by sensors for road safety as taught by Sayed to yield predictable results. One would have been motivated to use heatmaps as they are intuitive way to display and process information for humans and computers.

Ferguson teaches: determining a new classification… the new classification being different from the existing classifications (“The object behavior model server 142 is operative to develop object models that do not yet exist for corresponding object classifications and to refine already existing object models.  With regard to developing new object models, the object behavior model server 142 may initially receive object data 116 (e.g., behavior and/or state data) from the autonomous vehicle 104.  The object behavior model server 142 may then determine whether an object model already exists for the object classification corresponding to the received object data 116.  Should the object behavior model server 142 not have an existing object model, the object behavior model server 142 may then develop a new object model for the corresponding object classification.  However, should an object model already exist for the corresponding object classification, the object behavior model server 142 may then refine the object model by supplementing the behavior information in the already-existing object model with the newly-received behavior/state data from the autonomous vehicle 104.  In this manner, the object models residing on the object behavior model server 142 may be continuously refined to improve the accuracy of the developed object models and the behavior prediction of the autonomous vehicle 104.” C14L11-32).
Zhu, Sayed and Ferguson are all in the same field of endeavor of classifiers working in conjunction with vehicles and are analogous. Zhu teaches classification of objects and behaviors for autonomous vehicles. Sayed teaches the use of heatmaps for classification. Ferguson teaches that object models can be added and modified for object classifications based on behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the object classifications as taught by Zhu and Sayed with the additional classifications as taught by Ferguson. One would 

Regarding claim 38, Zhu discloses: The method of claim 37, further comprising updating map data with the classification of the region (“For example, all of vehicles traveling along a particular roadway over period of time could be observed and their movements tracked.  These tracked movements could then be stored and a model may be created that indicates how future vehicles may act when traveling along that particular roadway.  Upon storing the tracked movement, the vehicle's classification could be stored along with it.  In this way, the modeled behavior may not only relate to all objects generally, but may also relate to a specific classification of vehicle.  For example, the behavior information could indicate that all vehicles entering a highway via a particular on-ramp do not usually take the next available exit from the highway.  In addition, the tracked movements of the vehicles could indicate that the vehicles classified as tractor-trailers are much more likely to change over to the right-hand lane, or to take a particular highway exit than cars.  If the upcoming exit is a weighing station, the tractor-trailers might only take that exit during particular days of the week or during a particular time of day.  This information could also be accessed in connection with the tracked vehicle movements.  Accordingly, once data has been collected for the traveling along a particular route, predictions can be made as to what a particular vehicle will do in the future.” [0056])

(C14L11-32).

Regarding claim 39, Zhu discloses: The method of claim 37, wherein the classification is a first classification having an associated first time, the method further comprising: determining a second classification of the region at a second time; and updating map data based, at least in part, on the second classification ([0056] note: different classification at different time would be tractor trailer while weigh station is open and while it is closed based on time of day).

Ferguson teaches: new classification (C14L11-32).

Regarding claim 40, Zhu discloses: The method of claim 39, wherein the first classification includes an un-marked crosswalk and the second classification includes a roadway (“The vehicle may include components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.” [0032], “As described above, the sensors of vehicle 101 may be used to identify, track and predict the movements of pedestrians, bicycles, vehicles, or other objects in or around the roadway.  These objects may have particular behavior patterns that depend on the nature of the object.” [0053]).

Ferguson teaches: new classification (C14L11-32).

claim 41, Zhu discloses: The method of claim 37, further comprising sending a signal to the autonomous vehicle, the signal causing the autonomous vehicle to navigate the environment (“The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects.  For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection.  In this regard, the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may obey traffic rules or pre-determined behaviors.  In another example, the system may include a library of rules about what objects will do in various situations.” [0051]).
However, Zhu does not explicitly disclose: the signal based, at least in part, on the heat map.
Sayed teaches: the signal based, at least in part, on the heat map (“Traffic conflicts between vehicles and pedestrians at the intersection were automatically identified. The heat map in Figure 5 shows the intensity of the vehicle-pedestrian conflicts at the intersection (conflicts/m2). Safety diagnosis is supported with an automated pedestrian violations (jaywalking) detection mechanism.” P7 §5).
Zhu and Sayed both are in the same field of endeavor of classification of objects in roadways and are analogous. Zhu discloses an exemplary system using vehicle based sensors for classifying objects such as pedestrians and predicting a behavior pattern. Sayed teaches a system that generates heatmaps from sensor data (cameras) of pedestrians for predicting safety issues. It would have been obvious to one of .

Claims 29, 30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Ferguson.

Regarding claim 29, Zhu discloses: A system comprising: 
a computing system communicatively coupled to an autonomous vehicle to receive data from a plurality of sensors, the computing system being programmed to ([0003], “Aspects of the invention relate generally to autonomous vehicles.  Specifically, the features described may be used alone or in combination in order to improve the safety, use, driver experience, and performance of these vehicles.” Abstract, [0051]): 
determine first object data associated with a first object in an environment of the autonomous vehicle, the first object data comprising an object classification, a first location in the environment, and a first behavior (“Once an object is detected, the system may determine the type of the object, for example, a traffic cone, person, car, truck or bicycle, and use this information to predict the object's future behavior.  Objects may be identified by using an object classifier 148 which may consider various characteristics of the detected objects, such as the size of an object (bicycles are larger than a breadbox and smaller than a car), the speed of the object (bicycles do not tend to go faster than 40 miles per hour or slower than 0.1 miles per hour), the heat coming from the bicycle (bicycles tend to have rider that emit heat from their bodies), etc. In addition, the object may be classified based on specific attributes of the object, such as information contained on a license plate, bumper sticker, or logos that appear on the vehicle.” [0045], “The computer 110 may also access data 134 relating to certain types of objects that the vehicle 101 may encounter.  As described above, the sensors of vehicle 101 may be used to identify, track and predict the movements of pedestrians, bicycles, vehicles, or other objects in or around the roadway.  These objects may have particular behavior patterns that depend on the nature of the object.” [0053]), 
compare the first object data with reference classifications data associated with reference classifications, a reference classification comprising a reference object behavior at a reference location in the environment (“The computer 110 may also access data 134 relating to certain types of objects that the vehicle 101 may encounter.  As described above, the sensors of vehicle 101 may be used to identify, track and predict the movements of pedestrians, bicycles, vehicles, or other objects in or around the roadway.  These objects may have particular behavior patterns that depend on the nature of the object.  For example, a bicycle is likely to react differently than a tractor-trailer in a number of ways.  Specifically, a bicycle is more likely to make erratic movements when compared with a tractor-trailer.  Accordingly, in predicting an objects behavior, computer 110 may access object data 137 that contains numerous object classifications, such as pedestrians, bicycles, cars, tractor-trailers, etc. For each classification, the object data 137 may also contain behavior information that indicates how an object having a particular classification is likely to behave in a given situation.  Vehicle 101 may then autonomously respond to the object based, in part, on the predicted behavior.” [0053]), 
determine a difference between the first object data and the reference classifications data (“By implementing aspects of flow diagram 600, vehicle 101 will be able to autonomously react to surrounding vehicles or pedestrians in a way that minimizes the risk of accidents or other unwanted events.  For example, as described above, vehicle 101 may be autonomously driving along a particular section of highway and may classify vehicle 510 as a tractor-trailer that is traveling in the left-hand lane at 55 miles per hour.  In implementing flow diagram 600, vehicle 101 may access the behavior model for tractor-trailers traveling in the left-hand lane at that section of highway.  The behavior model information may indicate that most tractor-trailers change to the right-hand lane while traveling along that section of the highway.  Accordingly, there is a high probability of the tractor-trailer changing to the right-hand lane in the near future.  Vehicle 101 could then implement a new control strategy in response to the accessed behavior model.  For example, the new control strategy could change the speed of vehicle 101, so as to avoid being directly to the right of tractor-trailer 510.  Alternatively, the new control strategy could cause the vehicle 101 to change lanes or to stay a particular distance from the tractor-trailer.  In this way, the risk of the tractor-trailer 510 inadvertently making contact with vehicle 101 will be reduced.  The new control strategy is therefore specific to the predicted behavior of tractor-trailer 510, in that a different behavior model and a different control strategy would be used if object 510 was a motorcycle or sports car.” [0059]); and 
determine … classification of the first object (“The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects.  For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection.  In this regard, the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may obey traffic rules or pre-determined behaviors.  In another example, the system may include a library of rules about what objects will do in various situations.” [0051], see also [0059]).
Control the autonomous vehicle according to the … classification (“The computer 110 may control the direction and speed of the vehicle by controlling various components.  By way of example, if the vehicle is operating in a completely autonomous mode, computer 110 may cause the vehicle to accelerate (e.g., by increasing fuel or other energy provided to the engine), decelerate (e.g., by decreasing the fuel supplied to the engine or by applying brakes) and change direction (e.g., by turning the front two wheels)” [0027])

a new classification of the first object different from the reference classifications;

Ferguson teaches: determine a new classification of the first object different from the reference classifications (“The object behavior model server 142 is operative to develop object models that do not yet exist for corresponding object classifications and to refine already existing object models.  With regard to developing new object models, the object behavior model server 142 may initially receive object data 116 (e.g., behavior and/or state data) from the autonomous vehicle 104.  The object behavior model server 142 may then determine whether an object model already exists for the object classification corresponding to the received object data 116.  Should the object behavior model server 142 not have an existing object model, the object behavior model server 142 may then develop a new object model for the corresponding object classification.  However, should an object model already exist for the corresponding object classification, the object behavior model server 142 may then refine the object model by supplementing the behavior information in the already-existing object model with the newly-received behavior/state data from the autonomous vehicle 104.  In this manner, the object models residing on the object behavior model server 142 may be continuously refined to improve the accuracy of the developed object models and the behavior prediction of the autonomous vehicle 104.” C14L11-32).
Zhu and Ferguson are all in the same field of endeavor of classifiers working in conjunction with vehicles and are analogous. Zhu teaches classification of objects and 

Regarding claim 30, Zhu discloses: The system of claim 29, wherein the computing system is further programmed to: update the reference classifications data to include the … classification as an additional reference classification (“In another example, the system may include a library of rules about what objects will do in various situations.  For example, a car in a left-most lane that has a left-turn arrow mounted on the light will very likely turn left when the arrow turns green.  The library may be built manually, or by the vehicle's observation of other vehicles (autonomous or not) on the roadway.  The library may begin as a human built set of rules which may be improved by the vehicle's observations.  Similarly, the library may begin as rules learned from vehicle observation and have humans examine the rules and improve them manually.  This observation and learning may be accomplished by, for example, tools and techniques of machine learning.” [0051]); and update route data used to navigate the environment to include the additional reference classification (see [0051-52]).



Regarding claim 32, Zhu discloses: The system of claim 29, the computing system being programmed to further: calculate a probability of a change of map data based at least upon the difference, the calculation comprising a statistical change point detection (“The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects.  For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection.  In this regard, the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may obey traffic rules or pre-determined behaviors.  In another example, the system may include a library of rules about what objects will do in various situations.” [0051], see also [0052]; 
update the map data based at least in part on the probability of the change “In another example, the system may include a library of rules about what objects will do in various situations.  For example, a car in a left-most lane that has a left-turn arrow mounted on the light will very likely turn left when the arrow turns green.  The library may be built manually, or by the vehicle's observation of other vehicles (autonomous or not) on the roadway.  The library may begin as a human built set of rules which may be improved by the vehicle's observations.  Similarly, the library may begin as rules learned from vehicle observation and have humans examine the rules and improve them manually.  This observation and learning may be accomplished by, for example, tools and techniques of machine learning.” [0051]; and 
send instructions to control the autonomous vehicle based at least in part on the updated map data, the instructions configured to cause the autonomous vehicle to navigate the environment (see [0051-52]).

Regarding claim 33, Zhu discloses: The system of claim 29, wherein: the first object data further includes first temporal data comprising at least one of a time of day or a day of the week (“If the upcoming exit is a weighing station, the tractor-trailers might only take that exit during particular days of the week or during a particular time of day.  This information could also be accessed in connection with the tracked vehicle movements.” [0056]); and 
each of the reference classifications further includes reference temporal data comprising at least one of a time of day or a day of the week (“If the upcoming exit is a weighing station, the tractor-trailers might only take that exit during particular days of the week or during a particular time of day.  This information could also be accessed in connection with the tracked vehicle movements.” [0056]).

Regarding claim 34, Zhu discloses: The system of claim 29, wherein the computing system is further programmed to: 
determine additional object data associated with additional objects at the first location, the additional object data including additional behaviors of the additional objects at the first location (“The computer 110 may also access data 134 relating to certain types of objects that the vehicle 101 may encounter.  As described above, the sensors of vehicle 101 may be used to identify, track and predict the movements of pedestrians, bicycles, vehicles, or other objects in or around the roadway.  These objects may have particular behavior patterns that depend on the nature of the object.  For example, a bicycle is likely to react differently than a tractor-trailer in a number of ways.  Specifically, a bicycle is more likely to make erratic movements when compared with a tractor-trailer.  Accordingly, in predicting an objects behavior, computer 110 may access object data 137 that contains numerous object classifications, such as pedestrians, bicycles, cars, tractor-trailers, etc. For each classification, the object data 137 may also contain behavior information that indicates how an object having a particular classification is likely to behave in a given situation.  Vehicle 101 may then autonomously respond to the object based, in part, on the predicted behavior.” [0053]); and 
determine that the additional behaviors comprise a pattern of behavior similar to the first behavior [0053].

Regarding claim 35, The system of claim 34, wherein the computing system is programmed to determine that the additional behaviors comprise a pattern of behavior similar to the first behavior by determining a probability that the additional objects conform to the pattern of behavior (“The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects.  For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection.  In this regard, the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may obey traffic rules or pre-determined behaviors.  In another example, the system may include a library of rules about what objects will do in various situations.” [0051]).

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Ferguson and further in view of Sayed.

Regarding claim 31, Zhu discloses: The system of claim 29, wherein the computing system is further programmed to:
Determine additional object data associated with additional objects in the environment (“The sensors described may be used to identify, track and predict the movements of pedestrians, bicycles, other vehicles, or objects in the roadway.  For example, the sensors may provide the location and shape information of objects surrounding the vehicle to computer 110, which in turn may identify the object as another vehicle.  The object's current movement may be also be determined by the sensor (e.g., the component is a self-contained speed radar detector) or by the computer 110 based on information provided by the sensors (e.g., by comparing changes in the object's position data over time).” [0042], “The vehicle may include components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.” [0032]);
further wherein the first object includes a pedestrian, the additional objects include additional pedestrians, and the first behavior comprises crossing a roadway at a location other than a crosswalk (“The sensors described may be used to identify, track and predict the movements of pedestrians, bicycles, other vehicles, or objects in the roadway.  For example, the sensors may provide the location and shape information of objects surrounding the vehicle to computer 110, which in turn may identify the object as another vehicle.  The object's current movement may be also be determined by the sensor (e.g., the component is a self-contained speed radar detector) or by the computer 110 based on information provided by the sensors (e.g., by comparing changes in the object's position data over time).” [0042], “The vehicle may include components for detecting objects external to the vehicle such as other vehicles, obstacles in the roadway, traffic signals, signs, trees, etc.” [0032], note: an object in the roadway is interpreted under BRI as an unmarked crosswalk).
However, Zhu does not explicitly disclose: wherein the reference classifications data comprise heat map data associated with one or more heat maps.
Sayed teaches: wherein the reference classifications data comprise heat map data associated with one or more heat maps (“Traffic conflicts between vehicles and pedestrians at the intersection were automatically identified. The heat map in Figure 5 shows the intensity of the vehicle-pedestrian conflicts at the intersection (conflicts/m2). Safety diagnosis is supported with an automated pedestrian violations (jaywalking) detection mechanism.” P7 §5).
Zhu, Ferguson and Sayed both are in the same field of endeavor of classification of objects in roadways and are analogous. Zhu discloses an exemplary system using vehicle based sensors for classifying objects such as pedestrians and predicting a behavior pattern. Sayed teaches a system that generates heatmaps from sensor data (cameras) of pedestrians for predicting safety issues. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the autonomous vehicle based sensors of Zhu and Ferguson with the heatmaps generated by sensors for road safety as taught by Sayed to yield predictable results. One would have been motivated to use heatmaps as they are intuitive way to display and process information for humans and computers.

Regarding claim 36, Zhu discloses: The system of claim 34, wherein the computing system is further programmed to determine the probability that the additional objects conform to the pattern of behavior … the sensor data comprising sensor data acquired over time (“The computer may cause the vehicle to take particular actions in response to the predicted actions of the surrounding objects.  For example, if the computer 110 determines that the other car is turning at the next intersection as noted above, the computer may slow the vehicle down as it approaches the intersection.  In this regard, the predicted behavior of other objects is based not only on the type of object and its current trajectory, but also based on some likelihood that the object may obey traffic rules or pre-determined behaviors.  In another example, the system may include a library of rules about what objects will do in various situations.” [0051]).
However, Zhu does not explicitly disclose: by analyzing heat map data representing heat maps generated from sensor data and including information about one or more objects in the environment. 
Sayed teaches: by analyzing heat map data representing heat maps generated from sensor data and including information about one or more objects in the environment (“Traffic conflicts between vehicles and pedestrians at the intersection were automatically identified. The heat map in Figure 5 shows the intensity of the vehicle-pedestrian conflicts at the intersection (conflicts/m2). Safety diagnosis is supported with an automated pedestrian violations (jaywalking) detection mechanism.” P7 §5).
Zhu, Ferguson and Sayed both are in the same field of endeavor of classification of objects in roadways and are analogous. Zhu discloses an exemplary system using vehicle based sensors for classifying objects such as pedestrians and predicting a behavior pattern. Sayed teaches a system that generates heatmaps from sensor data (cameras) of pedestrians for predicting safety issues. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle based sensors of Zhu  and Ferguson with the heatmaps generated by sensors for road safety as taught by Sayed to yield predictable results. One would have been motivated to use heatmaps as they are intuitive way to display and process information for humans and computers.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Sayed and Ferguson and further in view of Klein et al. (US 2018/0348023).

Regarding claim 42, Zhu, Sayed and Ferguson teach the use of heatmaps for autonomous vehicles, however, do not explicitly disclose: wherein the heat map comprises a plurality of heat maps, each one of the plurality of heat maps comprising data from a single type of sensor.

Klein teaches: wherein the heat map comprises a plurality of heat maps, each one of the plurality of heat maps comprising data from a single type of sensor (“In some example implementations, the computing system may develop one or more heat maps and/or other type of dynamic graphical interfaces that can display the strength of coverage of sensor(s) in one or more areas based on determined accuracy metrics influenced by changes in the environment.  For instance, the heat map may show the coverage area for one or more areas based on a range of temperatures for the areas.  Similarly, a determined heat map may display coverage strength of sensors for an area based on the time of day, the humidity level, the amount of network traffic, the ambient light level, or other environment conditions that may impact the operation of one or more sensors within the area.” [0024]).
Zhu, Sayed, Ferguson and Klein are in the same field of endeavor of classification of data from sensors and are analogous. Zhu discloses an exemplary system using vehicle based sensors for classifying objects such as pedestrians and .
Response to Arguments
Applicant’s arguments, see p8, filed 10 March, 2021, with respect to claims 21-24, 27-31, 33-40 and 42 have been fully considered and are persuasive.  The rejection under 35 USC 101 of claims 21-24, 27-31, 33-40 and 42 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 21-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIC NILSSON/Primary Examiner, Art Unit 2122